Evans, J.
(dissenting). — I am not able to concur in tbe majority opinion. Tbe case turns upon tbe construction to be put upon the exceptions contained in section 834 of the Code. So far as material for our consideration, such section is as follows:
All . . . street railway companies shall be required to make . . . all- the paving . . . between the rails of their tracks, and one foot outside thereof, at their own expense, (1) unless by ordinance of the city or (2) by virtue of the provisions or conditions of any ordinance of the city under which said . . . street railway may have been constructed or may be maintained, it may be bound to pave . . . other portions of said street, and in that case said . . . street railway shall make . . . the paving ... of that part of the said street specified by. such ordinance.
Eor convenience of reference I have interpolated the numbers 1 and 2. The italics also are mine. The clauses Nos. 1 and 2 are the two exceptions contained in the statute Which we are required to -construe. Stating each exception separately, it would read in its completeness as follows:
(1) Unless by ordinance of the city it may be bound to pave other portions of said street, and in that case said . . . iStreet railway shall make . . . the paving . . . of that part of the said street specified by such ordinance. (2) Unless by virtue of the provisions or conditions of any ordinance of the city under which said street railway may have been constructed or may be maintained it may be bound to pave other portions of said street, and in that case said street railway -shall make . . . the paving ... of that part of the said street specified by such ordinance.
In the discussion of the case by the parties, exception No. 2 has been treated as referring to a franchise ordinance and exception No. 1 as referring to a general ordinance not connected with the franchise. This distinction is in *30harmony with the majority opinion, and I shall assume its correctness.
Before proceeding to a consideration of the statute and ■ its exceptions, a word of history is necessary.
The original franchise ordinance of Des Moines providing for the construction of street railways was enacted in 1866. This required the railroad company to pave the space between its rails. The extent of such space was three feet on a narrow-gauge track and five feet on a standard-gauge. In 1888 chapter 16 of the Acts of the Twenty-Second General Assembly was enacted. This chapter conferred power upon cities to require street railway companies to pave not exceeding three and one-half feet on each side of the center line between the rails. This legislation appeared later as section 725 of McClain’s Code. Prior to this enactment there was no power in the city to require the city railway company to pave to any extent except by franchise ordinance. Such was the holding in Land Co. v. Oshaloosa, 99 Iowa, 496. (It should be noticed here that chapter 20 of the Acts of the Twentieth General Assembly, codified as section 829 of McClain’s Code, was so framed as to be applicable to Sioux City alone.)
The power so conferred by the legislation of 1888 was permissive only and not mandatory. It could be exercised or not, or to such an extent as the city council saw fit. Lacey v. Marshalltown, 99 Iowa, 367.
The absence of such legislation prior to 1888, however, did not prevent a city from making such requirement as to ■ paving as it saw fit in a franchise ordinance. Sioux City Street R. R. Co. v. Sioux City, 78 Iowa, 742; Sioux City Street R. R. Co. v. Sioux City, 78 Iowa, 367; Sioux City Street R. R. Co. v. Sioux City, 138 U. S. 98 (11 Sup. Ct. 226, 34 L. Ed. 898).
Prior -to the legislation of 1888, the Street Bailway Company of Des Moines operated wholly under the franchise ordinance of 1866. After the legislation of 1888, *31and on July 23, 1889, the city enacted a new ordinance requiring the street railway company to pave in all cases a width of five feet regardless of the gauge of the railway on the particular street. This was assented to by the railway company and its provisions complied with. The railway company constructed, maintained, and operated its railway under this ordinance from the time of its enactment up to the time of tiie enactment of section 834 in the Code of 1897. After the enactment of section 834, the city council of Des Moines enacted an ordinance requiring the railway company to pave the full width of seven feet. Such ordinance was enacted in 1899. It is the attempted enforcement of such ordinance of 1899 which has given rise to this controversy.’ Several questions naturally arise:
(1) Does this section 834 confer power on a city council to enact a general ordinance (not a franchise ordinance) fixing the extent of paving to be required of a street railway company?
(2) Does the word “ordinance,” in exception No. 1, refer to a then existing ordinance, or does it apply also to any general ordinance on that subject which might thereafter be enacted by any city council?
(3) What is meant by “other portions” of said street ? Does- it necessarily mean more than seven feet, or may is mean less than seven feet?
(4) In the nature of the case, can the exceptions 1 and 2 both be applicable at the same time if they differ in their requirements, or does one necessarily supersede the other ? If the latter, which one shall be deemed to control ?
The conclusion of the majority is, in substance, that -section 834 conferred power on the city council to enact future general ordinances prescribing the paving requirements from the street railway company, and that exception No. 1 is applicable to any such ordinance whether enacted prior to this statute or thereafter; that “other portions of said street” is to be construed as more than seven feet; *32that exception No. 1 is found to exist in the case at bar; and that it supersedes exception No. 2 ,and therefore controls the case. To my mind these conclusions are not justified by the language of the statute.
Section 125, McClain’s Code, 1888, was as follows: “All cities of first class . . . shall have power . . . to compel street railway companies, whenever any street is ordered paved, to pave and maintain in width three and one-half feet each way, commencing at the center of the space between the rails. . . .”
As already indicated, it was expressly 'held in the. case of Land Co. v. Oskaloosa, supra, that prior to this statute there was no power in a city council to enact an ordinance taxing the cost of paving to a street railway company except in accord with a franchise ordinance. The above section was repealed when section 834 was enacted. If any power of enactment on that subject for the future was conferred upon the city council after the repeal of that section, it must be found, if at all, in section 834, which I have already quoted. Clearly no express terms can be found therein which purport to confer such power. If such section is to be deemed as conferring such power, it must be found from the merest implication. Even such implication can find no place in the main provision of this statute. The implication is based solely upon exception No. 1 and upon the use of the word “ordinance” therein. In order to give rise, to such implication, the word “ordinance” is construed or referring not only to a then existing ordinance, but also to any future ordinance. The implication arises, therefore, not as a necessity out of the terms used in the statute, but arises out of an adopted construction which presupposes the very implication sought. To put it in another way: > The word “ordinance” as used therein can easily be held to apply to a then existing ordinance. It could also 'be construed to apply to a future ordinance if power of enacting a future ordinance was conferred. But *33clearly it could not be so construed if no sucli power existed. Concededly no sucb power was conferred by this statute unless by necessary implication. No sucb implication could arise unless tbe word “ordinance” were first arbitrarily construed as referring to a future ordinance. Tbe implication of power conferred is not necessary to tbe harmony of tbe statute as written. It is necessary only to support tbe enlarged construction wbicb tbe majority puts upon tbe word “ordinance” as used in exception No. 1.
Tbe following quotation adopted in Land Co. v. Oskaloosa, 99 Iowa, 502, is quite in point here: “It is tbe policy of tbe law to require of municipal corporations strict observance of their .powers.” 15 Am. & Eng. Enc. Law, 1039, 1041. “Tbe grant of authority, from tbe Legislature of tbe state to tbe council of tbe city, to levy an assessment for improvement, is as sacred as that wbicb authorizes tbe imposition of taxes. Tbe authorization should be explicit, and not leave tbe city council too wide discretion, because of vague language in tbe legislative grant.” 10 Am. & Eng. Enc. Law, 277.
I can not avoid tbe conclusion that section 834 can not fairly be construed as conferring any power upon tbe city council to enact future ordinances requiring of a-street railway company an area or extent of paving “other” or different than tbe statutory seven feet. ' It seems clear to me that tbe exceptions noted in tbis section have reference to then existing ordinances, and that “other portions” of said street means “other” than seven feet whether more or less. Section 725, McClain’s Code, was not mandatory. Tbe Legislature did not purport therein to prescribe tbe duties of tbe railway company in that respect. But it expressly conferred power upon tbe city council to do so by ordinance subject to a limit of seven feet.
On tbe other band, section 834 of tbe present Code is mandatory. It prescribes the duty of tbe railway company and fixes tbe space at seven feet, neither more nor less, *34subject only to the two exceptions already noted. What occasion is there for an ordinance to require a railroad company to pave to the extent of seven feet in a case where the statute itself requires it regardless of such ordinance? What occasion is there for a statute to fix the extent of paving at seven feet if future ordinances may be enacted requiring more than seven feet? It is the view of the majority that “other portions” means more than seven feet. The result of this construction is to say that, notwithstanding that the main provision of the statute expressly prescribes seven feet as the amount of paving required of a railway company, yet the city council may by future ordinance require more. How much more? If it has this power at all, there is no limitation upon it. This is a greater power of ordinance than it ever had before. Section 725, supra, expressly set a limit upon its power. Under that section it could not require more than seven feet. It follows then that a radical change has been wrought by the repeal of section 725, supra, and the enactment of section 834. And yet it is argued at one point in the majority opinion that section 834 was a mere codification of existing law and changed nothing. This is the argument in support of the contention that section 834 was intended by the Legislature to confer upon the city council the same power of ordinance that it had under the preceding section 725. This is perhaps sufficient discussion at this point to show that the construction, adopted by the majority does not bear analysis. It seems to me that this statute can be safely construed according to its very terms. The repeal of 'section 725, supra, took away from the city council its power of enacting future ordinances on this subject. Instead of continuing the power of the city council to enact further ordinances on the subject, section 834 prescribes the exact extent of paving required from railway companies, preserving, however, the status quo of all parties where existing ordinances had already prescribed the *35portion or extent of the street to be paved by the company. The statutory burden thus laid on the railway company was fixed at the former maximum and made mandatory by the statute itself, and it left no occasion for further ordinance on the subject.
Section 834 was a step in advance of section 725 of McClain’s Code, in this, that it made mandatory that which was only permissive under section 725. That is to say, section 834 enacted the paving requirement which section 725 permitted the city council to enact. The public interest, therefore, was protected hy the enacted provision, while the power of the city council in that respect was eliminated. What power the city council had prior to the enactment of section 725 in 1888, such power it has now; no more, no less.
II. Turning now to another phase of the discussion, and applying the statute to the particular facts of this case, it is the theory of the majority, that the ordinance of 1899, enacted after section 834 went into effect, constituted exception No. 1 within the meaning of such section. . The ordinance in existence prior to the enactment of section 834 required the railway company to pave a width of five feet; whereas, the ordinance of 1899 purported to require paving for the width of seven feet. It is also the theory of the majority that this ordinance as exception No. 1 supersedes exception No. 2 and controls the case. I will assume for this part of the discussion that one of these exceptions must supersede the other. I will also assume that if exception No. 1 is shown to exist, it will supersede exception No. 2, although there is much to be said against this assumption and in favor of the assumption that a franchise ordinance which would constitute exception No. 2 should supersede a general ordinance enacted thereafter. But I do not care to deal with that question now. What I desire to point out here is that the ordinance of 1899 does not come within the terms of exception No.'1 and does not, *36therefore, constitute snch exception. The ordinance which is described in the statute as constituting exception No. 1 is an ordinance whereby the railway company “may be bound to pave other portions of said street.” The ordinance of 1899 does not require the railway company to pave “other portions” of said street. Anttd this is so whichever construction be applied to the word “other.” If “other portions of said street” mean more than seven, as held by the majority, yet this ordinance of 1899 does not require more than seven feet. If this clause means more or less than seven feet, it is outside of the ordinance of 1899 on either hypothesis. This ordinance of 1899 calls for seven feet of paving and simply re-enacts the main provision of the statute itself. Such an ordinance is not an exception to the statute in any sense. ' If I am right in this respect, then exception No. 1 is not shown to exist in this case at all. The case must therefore be controlled not by the ordinance of 1899, but by the main provision of section 834, unless exception No. 2 is found to exist.
The argument of the majority has treated exception No. 2 as superseded by the assumed existence of exception No. 1. It does not deny the applicability of the existence of exception No. 2 in the absence of exception No. 1. Neither can it be denied that the facts constituting exception No. 2 are found in this case. The ordinances of 1866 and of 1889 of the city of Des Moines were the ordinances under which, the street railway was constructed upon the streets in question. Dnder such ordinances the railway company was required to pave a space extending two and one-half feet from the center line of its track. It is not claimed that the street railway was constructed over any of the streets in question subsequent to the enactment of seciton 834. These ordinances, therefore, come within the terms of exception No. 2, in that thereby the company was bound to pave “other portions” of the street in the sense that five feet was “other” or different than seven feet.
*37If five feet is not to be deemed “other” than seven feet, then, of course, my argument fails in this respect. To hold otherwise, however, and to hold that “other” can only mean “more,” is to hold, as I have already shown, that there is no limit left upon the power of the city council to make such paving requirement of the street railway company as it shall see fit.
This is perhaps a sufficient discussion to indicate the grounds of my dissent. I think the trial court reaches a correct conclusion and that its decree ought to be affirmed.
McClain, J., concurs in the dissent.